DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Amendment
The Amendment filed 09/17/2021 has been entered.  Claim 21 has been added.  No claims have been cancelled.  Claims 1, 5, and 6 have been amended.  Claims 1-6 and 21 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/17/2021, with respect to the 112(f) interpretation and 112(a) rejections have been fully considered.  Claims have been amended to address 112(f) interpretation.  The interpretation and single means 112(a) rejection are withdrawn.

Applicant’s arguments, see pages 7-11, filed 09/17/2021, with respect to the 103 rejection have been fully considered but are not persuasive.
Examiner cannot concur the presented prior art combination of Chong and Alshina fails to disclose or suggest the amended claim language.  Applicant’s interpretation of Alshina does not take into account the combination of Chong’s teachings, which is an input signal including transformation coefficients.  Alshina’s bitrate related clipping combines with Alshina’s input signal that includes transformation coefficients.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, even with Alshina’s inverse-quantized transform coefficients, the input signal of Alshina includes transformation coefficients from which those inverse-quantized coefficients originate from.   The 103 rejection is maintained.  New claim 21 has been objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. US 2015/0264400 A1, hereafter Chong, in view of Alshina et al. US 2015/0181235 A1, hereafter Alshina.

Regarding claim 1, Chong discloses an image processing apparatus (source device 12) [FIG. 1] comprising:
a clip processing section (video encoder 20) [FIG. 1] configured to use one or both a predetermined upper limit and a predetermined lower limit (clipping function may be represented as y=CLIP3(x, minval, maxval)) [0090] to clip transformation coefficients (transform results) [0090] obtained by applying a transformation process to a predicted residual that is a difference between an image and a predicted image of the image (apply a transform…to the residual block, producing a video block comprising residual transform coefficient values) [0071],
wherein the predetermined upper and the predetermined lower limit are each decided based on an input signal including the transform coefficients (transform results) [0090]; and
wherein the clip processing section is implemented via at least one processor (processor) [0021].

Alshina, in an analogous environment, discloses the one or both of the predetermined upper limit and the predetermined lower limit are decided based on a bit depth of an input signal (transformed coefficients to a range of a first bitrate, and the second clipping is performed for restricting samples to a range of a second bitdepth) [claim 1].
Chong and Alshina are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bitrate ranges, as disclosed by Alshina, with the invention disclosed by Chong, the motivation being preventing overflow [0005].

Claim 4 is drawn to a method performed by the image processing apparatus of claim 1, and is therefore rejected in the same manner as above.

	Regarding claim 5, Chong discloses an image processing apparatus (destination device 14) [FIG. 1] comprising: 
a clip processing section (video decoder 30) [FIG. 1] configured to use  one or both a predetermined upper limit and a predetermined lower limit (clipping function may be represented as y=CLIP3(x, minval, maxval)) [0090] to clip transformation coefficients (transform results) [0090] that are subjected to an inverse transformation process to obtain a predicted residual that is a difference between an image and a predicted image of the image (apply an inverse transform…to the transform coefficients in order to produce residual blocks) [0085];
each decided based on an input signal including the transform coefficients (transform results) [0090]; and
wherein the clip processing section is implemented via at least one processor (processor) [0021].
However, while Chong discloses a clipping function for transform results, Chong fails to explicitly disclose wherein the one or both of the predetermined upper limit and the predetermined lower limit are each decided based on a bit depth of an input signal.   
Alshina, in an analogous environment, discloses the one or both of the predetermined upper limit and the predetermined lower limit are each decided based on a bit depth of an input signal (transformed coefficients to a range of a first bitrate, and the second clipping is performed for restricting samples to a range of a second bitdepth) [claim 1].
Chong and Alshina are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bitrate ranges, as disclosed by Alshina, with the invention disclosed by Chong, the motivation being preventing overflow [0005].

Claim 6 is drawn to a method performed by the image processing apparatus of claim 5, and is therefore rejected in the same manner as above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chong and Alshina further in view of Chen et al. “Algorithm Description of Joint Exploration Test Model 2”, hereafter Chen.

Regarding claim 2, Chong and Alshina address all of the features with respect to claim 1 as outlined above.
Chong further discloses a primary transformation section (video encoder 20) [FIG. 1] configured to perform a primary transformation that is a transformation process for the predicted residual (apply a transform…to the residual block, producing a video block comprising residual transform coefficient values) [0071],
wherein the primary transformation section and the secondary transform section are each implemented via at least one processor (processor) [0021].
However, while the combination discloses a clip processing section for clipping transform coefficients, Chong fails to explicitly disclose a secondary transformation section configured to perform a secondary transformation that is a transformation process for primary transformation coefficients obtained by the primary transformation of the predicted residual performed by the primary transformation section, wherein the clip processing section is further configured to clip secondary transformation coefficients obtained by the secondary transformation of the primary transformation coefficients performed by the secondary transformation section.
Chen, in an analogous environment, discloses a secondary transformation section (JEM encoder; encoder) [section 2; section 2.5.2] configured to perform a secondary transformation that is a transformation process for primary transformation coefficients obtained by the primary transformation of the predicted residual performed by the primary transformation section (secondary transform is applied between forward core transform and quantization) [section 2.5.2], 
(secondary transform is applied between forward core transform and quantization) [section 2.5.2].
Chong, Alshina, and Chen are analogous because they are related to video compression. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second transformation, as disclosed by Chen, after the first transformation and before the clip transformation process, as disclosed by Chong and Alshina, the motivation being reduce computational complexity [section 2.1].

Regarding claim 3, Chong and Alshina address all of the features with respect to claim 1 as outlined above.
Chen, in an analogous environment, discloses a rasterization section (video encoder 20) [FIG. 1] configured to transform the transformation coefficients into a one-dimensional vector (scan the transform coefficients, producing a one-dimensional vector) [0057]; 
a matrix computation section (video encoder 20) [FIG. 1] configured to perform matrix computation of the one-dimensional vector (matrix multiplication) [0073],
wherein the rasterization section, the matrix computation section, the scaling section, and the matrix formation section are each implemented via at least one processor (processor) [0021].
However, while Chong discloses clipping transform coefficients including transforming transform coefficients into one-dimensional vectors and performing a matrix computation, Chong fails to explicitly disclose a scaling section configured to scale the one-dimensional vector subjected to the matrix computation; and a matrix formation section configured to form a 
Chen, in an analogous environment, discloses a scaling section (encoder) [section 2] configured to scale the one-dimensional vector subjected to the matrix computation (scaling the…matrix) [section 2.1]; and 
a matrix formation section (encoder) [section 2] configured to form a matrix of the scaled one-dimensional vector (integer transform matrix…is derived by scaling) [section 2.1].
Chong, Alshina, and Chen are analogous because they are related to video compression. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the scaling and matrix formation, as disclosed by Chen, before and after clipping a one-dimensional vector, as disclosed by Chong, the motivation being reduce computational complexity [section 2.1].

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose or suggest an extended computation precision flag for upper and lower limit transformation coefficient clipping decisions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Primary Examiner
Art Unit 2485